Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.

Election/Restrictions
Applicant's election with traverse of species (a)-(i) in the reply filed on September 23, 2019 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-11, 13, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (US 2008/0127859, Kolberg) in view of Burdeniuc (US 2016/0102169; Burdeniuc), and Odawa et al. (US 5,578,669; Odawa)
Re Claims 1-2, and 10-11, 24: Kolberg teaches a system, which comprises an aqueous multi-component composition and a lacquer. Abs.; [0171]. Kolberg’s system is utilized in automobile 
Kolberg does not disclose that the lacquer comprises a Group IA metal cation.
However, Burdeniuc discloses polyurethane polymers and their catalysts. [0006]. The polyurethane polymers are utilized with sodium, potassium or lithium sulfite salts which act as catalysts. Abs. The catalyst helps in the formation of urethane and urea bonds in paints, coatings, protective coatings, and lacquers made from the polyurethane polymers. Id. See also [0038] (“Without wishing to be bound by any theory or explanation, it is believed that the inventive sulfite catalyst can interact with or bond to a polyol and an isocyanate to form a reaction product. The reaction product can be used in a wide range of applications that employ urethane chemistry including adhesives, coatings, foams, sealants, among other applications.”) (bolded for emphasis)
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the system of Kolberg by coating with the polyurethane polymer lacquer of Burdeniuc. Kolberg discloses coating the substrate with a lacquer from organic compositions. [0171]. Burdeniuc discloses that the catalysts can be used in polyurethanes for automobile applications. [0073]. 
In the absence of the lacquer composition, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to look at the prior art and select a suitable lacquer for the system. The lacquer comprising the sodium salt catalyst has several advantages, solving the problems of amine catalysts. See para. [0006] (“PVC staining, window fogging, amine odor, foam ageing due to humidity and hot humidity, amine emissions as well as aldehyde emissions such as formaldehyde emissions, acetaldehyde emissions, acrolein emissions as well as emissions from other aldehyde containing compounds.”)


Kolberg/Burdeniuc discloses the system as shown above. The system comprises a lacquer coating. Burdeniuc discloses using the sodium salt in an aqueous solution. [0046]. Burdeniuc does not disclose the pH of the aqueous solution.
However, Odawa in the field of aqueous polyurethane coatings discloses that the pH of the composition is in the range of 7-10. Clm.1.
In the absence of a suitable pH for the polyurethane lacquer compositions, it would have been obvious to someone of ordinary skill in the art to look at the prior art for suitable values for the pH. Odawa discloses suitable pH for the type of polymers utilized by Burdeniuc. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	



Re Claim 4, and 6: Kolberg adds cations selected from copper and molybdenum to the composition. [0134]. 

Re Claim 5: Kolberg discloses the use of group 1 cations as element c), which would include lithium. Abs. [0017]. The concentration of compound c) is in the range of 0.01 to 20g/L (10ppm-20000ppm). [0136]. 

Re Claim 7: Kolberg adds silane compounds comprising amino groups to improve adhesion. [0037]. 

Re Claim 9, 11: Kolberg/Burdeniuc teach the use of catalyst salt to avoid common problems with the polymers. See above. Burdeniuc adds the catalyst is to accelerate the reaction between the polyisocyanates and hydroxyl containing compounds. [0007].
The determination of optimum or workable ranges of the catalyst to achieve desired chemical kinetics (including rates of reaction) would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Kolberg/Burdeniuc and optimize the concentration of silicates to achieve desired rate of curing and achieve the advantages of Burdeniuc. 



Re Claim 26: Kolberg discloses the use of water-based lacquers. [0155]. Water based lacquers by definition have water in an amount of more than 50% of the medium/solvent.1
		
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (US 2008/0127859, Kolberg) in view of Burdeniuc (US 2016/0102169; Burdeniuc), Odawa et al. (US 5,578,669; Odawa), and Bittner (US 2003/0185990; Bittner)
Kolberg/Burdeniuc/Odawa teach the system as shown above. However, in the same field of metal coatings for anticorrosive protection of automobile substrates, [0001], Bittner discloses the use of complex and free fluorine in the treatment compositions [0079]. Bittner discloses the use of complex fluoride in concentrations of .5-8g/L. [0079] (overlapping the Kolberg range of 0.01g/L to 100g/L). Bittner teaches that if utilizing free fluorine the concentration would range from 0.1-1000g/L (100ppm to 1000000ppm). 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the system of Kolberg based on the disclosure of Bittner. Bittner discloses that both free and complex fluoride are suitable in compositions treating metallic substrates. Bittner also discloses the suitable concentrations of complex vs. free fluoride to achieve the desired results, namely corrosion protection which is desired by Kolberg. 
.

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (US 2008/0127859, Kolberg) in view of Burdeniuc (US 2016/0102169; Burdeniuc), Odawa et al. (US 5,578,669; Odawa), Ramsay (US 2004/0154532; Ramsay)
Kolberg/Burdeniuc/Odawa teach the method of applying the aqueous multi-component composition followed by the lacquer. Kolberg does not explicitly disclose that the lacquer comprises a carbonate.
However, Ramsay discloses the use of calcium carbonate in coatings and  paints. [0076]. Ramsay notes that the coatings comprise pigments for coloring for use in automobile parts. Id. The calcium carbonate functions as a pigment in the lacquer formulation (which can be selected from urethane polymers). Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Kolberg and introduce a pigment in the lacquer composition to obtain the desired coloring/effect of the lacquered part.

Claims 1-5, 7, and 9-11, 13, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (WO2013/185131; Morris)
	Re Claims 1-3, 9-11, 25-26: Morris discloses a corrosion inhibiting composition. [5]. The composition comprises a Group IVB metal ion, [6], the metal ion is a metal cation selected from titanium. Id. The concentration of the metal cation is in the range of at least 10ppm  to no more than 5000ppm metal. [8]. 

Therefore, the system of Morris comprises both the pretreatment composition and the sealing composition.
	
Re Claim 4-5: Morris discloses that any metal cation can be utilized including lithium cations. [6]. The composition can comprise two or more metal anions/cations. [0019] The lithium is in an amount of 0.05g/1000g equaling 50ppm.

Re Claim 7: Morris utilizes an adhesion promoter [0017]. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	
Re Claim 13: Morris discloses that phosphates are optional and thus can be omitted from the reference. [0019]. 

Re Claim 24: Morris considers compositions that are alkaline or acidic. [10]. Morris discloses utilizing pH indicators at change color when exposed to alkaline pH or acidic pH. Therefore, the composition itself has to be either alkaline or acidic. This interpretation is consistent with para. [0019] which discloses that the alkaline or acidic treatment can be utilized prior to application of the composition. [0028].

Re Claim 27: Morris utilizes carbonates in addition to the metal cation. [0019].

Response to Arguments
January 27, 2022 have been fully considered but they are not persuasive.
Applicant argues that the disclosure of Burdeniuc is directed to the production of foams, as shown in the Examples. p.8. Applicant argues that Burdeniuc is in a different field of endeavor and non-analogous art. pp. 8-9. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
As noted above the composition of Burdeniuc is suitable as a catalyst for polyurethanes. Burdeniuc explicitly discloses that it is suitable in coatings and paints. Examiner cited to Examples to note that the field could include automobile related polyurethanes, not for the disclosure of only foams were suitable for the catalyst. Burdeniuc discloses that the catalyst has to interact with the polyol and isocyanate to form the urethane bond, [0038], and ultimately the polyurethane formed.

Applicant argues that there is no teaching or suggestion that the  sulfite catalyst provides improved corrosion and adhesion performance. p.9. 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Mattei, as Evidence: http://compressors.matteicomp.com/blog/5-benefits-of-waterborne-vs-solvent-based-automotive-paint, Retrieved March 19, 2022; Published August 12, 2014 (disclosing water-based compositions comprise 70% water)